NO. 07-05-0435-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

AUGUST 15, 2006

______________________________


THE STATE OF TEXAS, APPELLANT

V.

ADNEY SADAKHOUNE, APPELLEE


_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 49,107-E; HONORABLE ABE LOPEZ, JUDGE

_______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.
ABATEMENT AND REMAND
	After the trial court adjudicated appellee Adney Sadakhoune guilty of soliciting
membership in a street gang, he filed a motion for new trial and motion in arrest of
judgment, which the trial court granted on February 8, 2006.  The State filed this
accelerated appeal.  The appellate record and State's brief have both been filed. 
Appellee's appointed counsel, Cynthia J. Barela, has failed to file a brief in his behalf
despite being granted three extensions of time.
	The State's brief was filed on April 13, 2006, and appellee's brief was initially due
to be filed on May 15, 2006.  By her first and second motions for extension of time, counsel
indicated she had excessive court appearances that prevented her from devoting sufficient
time to research and prepare a brief.  In her third motion, counsel again indicated she had
insufficient time to research and prepare a brief and was scheduled to be on vacation from
June 29, 2006, through July 6, 2006.  Resultantly, a final extension in which to file
appellee's brief was granted to July 14, 2006.  To date, counsel has not communicated with
this Court nor filed appellee's brief.
	In the interest of justice, we abate this appeal and remand the cause to the trial court
for further proceedings.  Given the accelerated nature of this appeal, upon remand, the trial
court shall immediately cause notice of a hearing to be given and, thereafter, conduct a
hearing to determine the following:  

	whether appellee has been denied effective assistance of counsel
given counsel's failure to file a brief after leaving the impression by her
motions for extension of time that she intended to do so and, if so, 


	whether appellee is entitled to new appointed counsel for
representation in this accelerated appeal.			

The trial court shall cause a hearing to be transcribed.  Should it be determined that
appellee's counsel should be replaced, the name, address, telephone number, and state
bar number of newly-appointed counsel shall be provided to the Clerk of this Court.  Finally,
the trial court shall execute findings of fact, conclusions of law, and any necessary orders
it may enter regarding the aforementioned issues and cause its findings and conclusions
to be included in a supplemental clerk's record.  A supplemental record of the hearing shall
also be included in the appellate record.  Finally, the trial court shall file the supplemental
clerk's record and the supplemental reporter's record with the Clerk of this Court by Friday,
September 1, 2006.
 It is so ordered.

	Per Curiam

 
 

Do not publish.